Stephens, J.
1. The motion to dismiss the hill of exceptions, upon the ground that the assignments of error therein are not properly made, is without merit, and is therefore denied.
2. The plea of the defendant as amended set forth no legal defense to the plaintiff’s suit, and the court erred in not sustaining the demurrer interposed, and in not striking the entire plea.
3. Tlie error in the ruling upon the demurrer rendered the further proceedings nugatory.

Judgment reversed.

Broyles, P. J., and Bloodworth, J., concur.
J. 0. Edwards & Sons, for plaintiffs,
cited: Civil Code (1910), §§ 4290, 5660, 5775; 100 Ga. 439, 141; 97 Ga. 775; 16 Ga. App. 385; 16 Ga. App. 262; 15 Ga. App. 719 (5); 111 Ga. 143; 89 Ga. *188602; 108 Ga. 140, 141; 108 Ga. 494; 4 Ga. App. 775; 140 Ga. 321 (2).
McMillan & Erwin, for defendant,
cited: 101 Ga. 296; 132 Get. 630; 109 Ga. 255; 114 Ga. 627; 135 Ga. 544.